UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6281


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY WENDELL BRIM,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00009-jlk-4)


Submitted:   April 20, 2011                   Decided:   May 5, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Wendell Brim, Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony    Wendell   Brim     appeals   the   district    court’s

order denying his motion filed pursuant to 18 U.S.C. § 3582(c)

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          United States v. Brim, No. 4:06-cr-00009-jlk-4

(W.D.    Va.    Feb.     17,   2011).   We    dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2